LILES, Acting Chief Judge.
Plaintiffs, Tam Sixty Corporation, et al., seek appellate review of an adverse final judgment finding that the property in question was not entitled to an agricultural zoning classification for the purpose of taxation. The Tax Assessor of Hillsborough County and the County Agricultural Zoning Board of Hillsborough County declared that for the tax years of 1967 and 1968 this land was not entitled to agricultural zoning. Plaintiffs sued the Tax Assessor and the Zoning Board for a declaration of their rights. Judge Patton entered a twenty-one page final judgment in which he reviewed and summarized all the evidence, and found that this land was in fact not entitled to an agricultural zoning.
The very recent Florida Supreme Court cases of Greenwood v. Oates, 251 So.2d 665 filed July 12, 1971, and Conrad v. Sapp, 252 So.2d 225 filed July 14, 1971, are controlling in this matter. These cases involved a determination of whether or not a bona fide forestry operation existed for the purpose of agricultural zoning. Writing in Greenwood, Justice Dekle said:
“Moreover, because the considerations involved in these cases are primarily questions of fact, the role of the District Courts should, in general, be limited to a consideration of the sufficiency of the evidence. Clearly, it is not the function of an appellate court to substitute its judgment for that of the trier of fact, be it a jury or a trial judge. Accordingly, although an appellate court might have reached a different conclusion had it been the initial arbitrator of the factual issues, if a review of the record reflects competent, substantial evidence supporting the findings of the chancellor, the judgment should be affirmed.”
In Conrad, the Supreme Court said:
“Whether a particular tract of land is to be classified as agricultural for tax assessment purposes is a question of fact to be determined upon the evidence and the particular circumstances present in each case.”
*546We have carefully reviewed the record in this case, and find that there is competent and substantial evidence to support Judge Patton’s findings. The judgment appealed is affirmed.
Affirmed.
HOBSON and McNULTY, JJ., concur.